Citation Nr: 9924603	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic acquired 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1993 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for stomach problems.  

In November 1997, the Board remanded the veteran's claim for 
further development to include obtaining specified medical 
records and a VA examination.  


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired gastrointestinal disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired gastrointestinal disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's pre-induction physical examination in March 
1968 noted no abnormalities of the abdomen or viscera.  

On his report of medical history, completed at the same time, 
the veteran reported a history of stomach, liver or 
intestinal trouble.  The examiner noted that the veteran 
reported treatment for an ulcer.  In March 1968, via 
telephone conversation, a representative of Methodist 
Hospital stated that the veteran had a duodenal deformity.  

The veteran's service medical records report complaints of 
stomach pain in April 1968.  The physician reported an 
impression of psychogenic stomach pain with overlay.  The 
following day, the veteran noted that he had abdominal pains 
intermittently since his previous operation.  In May 1968, a 
history of a perforated ulcer in November 1967 was noted.

A Medical Board report, dated in May 1968, noted a history of 
a perforated duodenal ulcer in 1967, which was treated at 
Marion General Hospital.  The veteran reported recurrent 
trouble with the duodenal ulcer since that time.  The Medical 
Board noted that a ulcer was demonstrated on upper 
gastrointestinal series.  A diagnosis of chronic ulcer of the 
duodenum was provided.  The Medical Board reported that this 
condition was not incurred in the line of duty and existed 
prior to service.  The veteran was recommended for separation 
due to erroneous enlistment.  

An upper gastrointestinal series, performed at a private 
hospital in March 1979 showed a normal esophagus and proximal 
part of the stomach.  However there was persistent deformity 
of the antrum with probable ulcer crater and thickened folds 
in the duodenal bulb without definite ulceration.  An 
impression of peptic disease with probable ulcer crater was 
reported.  The veteran was hospitalized from August to 
September 1981 with complaints of abdominal pain, nausea, and 
vomiting.  A history of peptic ulcer surgery was noted and a 
diagnosis of small bowel obstruction was provided.  

A VA examination was conducted in February 1993.  The veteran 
reported two prior operations for his duodenal ulcer, one 
prior to release from active duty.  The veteran could not 
recall when the other surgery was performed.  He reported 
pain in his abdomen approximately every other day.  

An upper gastrointestinal series showed a very small sliding 
hiatal hernia with gastroesophageal reflux, but no ulcer at 
that time.  The examiner provided a diagnosis of peptic ulcer 
disease with a history of duodenal ulcer.  The examiner 
stated that the veteran's peptic ulcer disease had sequelae 
of two well-healed scars, discomfort, diffuse tenderness, 
and evidence of a very small sliding hiatal hernia with 
reflux.  

At a hearing before an RO hearing officer in October 1994, 
the veteran testified that, although he had ulcer surgery 
prior to service in 1967 or 1968, he had no further trouble 
with the condition until during service.  Transcript, pp. 2-
3.  The veteran reported that upper and lower 
gastrointestinal series were performed prior to his 
induction, which showed no current pain or problems.  
Transcript, p. 3.  He stated that during boot camp he began 
to have stomach pains and coughed up blood.  Transcript, pp. 
4, 8.  The veteran testified that his stomach pains continued 
and sometimes extended into his back.  Transcript, pp. 4-5.  
He reported that after discharge he had surgery for his 
stomach pains, but could not recall when this had been 
performed.  Transcript, pp. 5-6.  The veteran reported 
current symptoms of vomiting and pain and sensitivity in his 
stomach area.  Transcript, p. 7.  

At VA outpatient treatment in April 1996, the veteran 
reported that he was spitting up blood.  The physician 
provided an assessment of questionable peptic ulcer disease.  
In May 1996, the veteran reported continued abdominal pain 
and frequent vomiting.  The physician reported differential 
diagnoses of peptic ulcer disease with gastric outlet 
obstruction, gastric cancer, and gastroesophageal reflux 
disease with spasm.  Chronic abdominal pain was noted in 
November 1996.  

In November 1997, the Board remanded the veteran's claim for 
further development to include obtaining specified medical 
records and a VA examination.  By letter in February 1998, 
the RO requested that the veteran assist in obtaining private 
medical records, prior to his military service.  The RO 
further stated that the veteran's VA Medical Center (MC) 
records were being requested.  

By letter dated in August 1998, the veteran's representative 
stated that the veteran contacted the private hospital, at 
which he was treated prior to service, but was informed that 
any records prior to March 1968 would have been destroyed.  

A VA gastroenterology examination was conducted in December 
1998, and the examiner noted review of the veteran's claims 
file.  The veteran reported a history of peptic ulcer disease 
with onset in 1967, which was surgically treated prior to 
induction into military service.  The veteran stated that he 
underwent an operation after discharge, but the records 
showed the next surgery was in 1981 due to small bowel 
obstruction.  The veteran reported intermittent periods of 
indigestion, bloating, gas, and abdominal cramps, but no 
change in bowel pattern, or weight loss.  Physical 
examination revealed two well-healed surgical scars, which 
were non-tender.  Review of upper gastrointestinal series 
dated in February 1993 showed surgical changes consistent 
with a pyloroplasty, but no ulceration.  A small hiatal 
hernia with evidence of mild gastroesophageal reflux disease 
was noted.  An upper gastrointestinal series performed in 
December 1998 was normal.  

The examiner provided a diagnosis of history of peptic ulcer 
disease (duodenal ulcer), which was currently quiescent with 
normal upper gastrointestinal series.  The examiner stated 
that there was ample evidence that the veteran had the onset 
of peptic ulcer disease prior to entering service.  The 
examiner opined that the recurrence of the veteran's peptic 
ulcer disease at the time of service was the natural 
progression and consistent with the natural history of this 
disorder.  The examiner also reported a diagnosis of mild 
gastroesophageal reflux disease, with an onset of 
approximately six to seven years prior to examination.  

The physician also provided a diagnosis of mild intermittent 
dumping syndrome, secondary to pyloroplasty for peptic ulcer 
disease in 1967.  The examiner stated that the veteran 
clearly had the onset of peptic ulcer disease prior to 
entering military service, and was treated for such prior to 
service.  The examiner further stated that recurrence of 
peptic disease without modern day therapy occurred in 90 
percent of patients, and the veteran's recurrence during 
service represented the natural history of peptic ulcer 
disease at that time.  

The veteran's occurrence of small bowel volvulus in 1981 had 
no specific relationship to the history of peptic ulcer 
disease, nor did the occurrence of gastroesophageal reflux.  
The veteran's mild dumping syndrome (mild lower abdominal 
cramping and bloating with constipation or diarrhea) was felt 
to be a result of the pyloroplasty that was done in 1967 
prior to entering active duty.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).  

Service connection may be granted for peptic ulcer disease 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all of the evidence of record pertaining to 
the manifestations of the disability prior to, during and 
subsequent to service.

(1) The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.

(2) Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service.  The 
development of symptomatic manifestations of a preexisting 
disease or injury during service or proximately following 
action with the enemy or following a status as a prisoner of 
war will establish aggravation of a disability.  38 C.F.R. 
§ 3.306.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of aggravation applies 
where there is a worsening of the disability regardless of 
whether the degree of worsening was enough to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt, 1 Vet. 
App. at 296.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1998).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

The regulation requires that VA consider all of the relevant 
evidence of record when determining whether clear 
and unmistakable evidence exists to rebut the presumption, 
not just the persuasiveness of the evidence supporting pre-
service incurrence of the disease or injury.  See Vanerson v. 
West, 12 Vet. App. 254, 259 (1999), Crowe v. Brown, 
7 Vet. App. 238, 245-246 (1994).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determination as to service connection will be 
based on review of the same evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).


The threshold question to be answered in the veteran's appeal 
is whether the veteran has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the claimant's 
evidentiary assertions unless inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Robinette v. Brown, 8 Vet. App. 69, 
77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for a chronic 
acquired gastrointestinal disorder is not well grounded and 
must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the veteran's lay assertions regarding a 
chronic acquired gastrointestinal disorder having worsened 
during service cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611  (1992), the 
absence of cognizable evidence renders a veteran's claim not 
well grounded.




The Board must also point out that to the extent his 
recollection of gastrointestinal symptoms at the time of his 
service may seek to invoke the liberal provisions of 
38 C.F.R. § 3.306(b)(2), it is necessary to establish 
aggravation which requires competent medical evidence.  
Jensen v. Brown, 19 F.3d 1413, 1416-17 (1994); Nici, 9 Vet. 
App. at 497.

The Board observes that the recent VA medical examination has 
not led to an opinion favorable to service connection with 
respect to any chronic acquired gastrointestinal disorder.  
The opinion of the VA examiner in December 1998 was to the 
effect that recurrence of the veteran's peptic ulcer at the 
time of service was the natural progression and consistent 
with the natural history of this disorder.  The examiner 
elaborated that the occurrence of a small bowel volvulus in 
1981 and gastroesophageal reflux had no specific relationship 
to his history of peptic ulcer disease.  

The Board observes that a gastrointestinal disorder clearly 
preexisted service, that the veteran suffered a recurrence of 
preservice gastric ulcer during service, and that he 
underwent surgery many years following service.  However, in 
view of the recent VA medical opinion, it is necessary for 
the veteran to provide competent evidence substantiating a 
worsening or aggravation of any gastrointestinal disorder 
which was present prior to the veteran's entry onto active 
duty including that currently confirmed gastroesophageal 
reflux and hiatal hernia are related to gastrointestinal 
symptomatology in service either directly or by aggravation.  

However; no evidence, either through medical records or 
medical opinion offers support for a favorable determination 
with respect to the current gastrointestinal disorder however 
diagnosed.  In other words, the veteran's claim is predicated 
on his own lay opinion.






As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.  
Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for a chronic acquired 
gastrointestinal disorder must be denied as not well 
grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a chronic acquired gastrointestinal disorder.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
service or post service evidence that has not already been 
requested and/or obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for a chronic 
acquired gastrointestinal disorder is not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
gastrointestinal disorder, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

